DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,157,831 to Ogawa.
As to claim 1, Ogawa teaches a motor control system comprising: a motor comprising: a rotation axis; and a bearing rotatably supporting the rotation axis; and motor control circuitry configured to control the motor and comprising: a driving time adding circuit configured to add up a driving time of the motor to obtain an accumulated driving time of the motor; a remaining lifetime calculation circuit configured to calculate a remaining lifetime of the bearing based on a lifetime of the bearing and the accumulated driving time(fig. 1, col. 1: lines 65 – col. 3: lines 6), and a warning outputting circuit configured to output warning information when the remaining lifetime is equal to or less than a threshold (col. 5: lines 39-43).
As to claims 14 and 15, they are rejected as the same reason as claim 1.


Allowable Subject Matter
5. 	Claims 2-13, 16-20 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	US 2002/0013639 to Fujishima discloses a machine tool maintenance system to monitor wear degrees of the driving mechanism.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846